Title: To Benjamin Franklin from the Baron de Bissy, 15 February 1783
From: Bissy, Stefano, baron de
To: Franklin, Benjamin


Votre Excelance.Bruges en flandre Le 15 fevrier 1783.
Je Benit mille et milles fois Le ciel qui nous donne Cette paix, et je Le Benit dauptems plus de bon Coeur, quelle corone manifiquement vos glorieuses et justes enterprises.
Veulle ausi le just Ciel vous faire vivre Longeus années, pour Le Bonheur et Les delisses de vos chers, braves et interpides patriotes a qui je soite touttes sorte de biens et La gloire de rendre tous les peuples ameriquens, braves, Libres, et unis a eux. … j’ay L’honneur detre par des santimens innepriambles … De votre Excelance Le tres hemble et tres obisent serviteur.
Le GÉNÉRAL STEPHANO Baron DE Bissy:.

P.S. janbras de tout mon coeur et ame Monsieur. franclin fils. …

A son Excelance. Monsieur Le Docteur franclin ambasadeur plen-ypotansier des Etats unis de L’amerique &. &

 
Notation: Bissi Le Baron de, 15 Fevr. 1783.
